LETTS, Judge.
The costs awarded in favor of the third party defendant, F.V.L. Contracting, Inc., upon the occasion of the voluntary dismissal taken by the plaintiff, are stricken. See Allied Glass Corp. v. Austin Co., 453 So.2d 195 (Fla. 3d DCA 1984); Tejas Development Co. v. McGough Bros., 167 F.2d 268 (5th Cir.1948); and Anderson v. Gold Seal Vineyards, Inc., 81 Wash.2d 863, 505 P.2d 790 (1973). This third party defendant was not brought into the case by the plaintiff, so the rationale of Puder v. Revitz, 424 So.2d 76 (Fla. 3d DCA 1982) and Chivers v. Smith, 556 So.2d 798 (Fla. 4th DCA 1990) does not apply.
In all other respects, this cause is affirmed.
AFFIRMED IN PART; REVERSED AND REMANDED IN PART.
ANSTEAD and WALDEN, JJ., concur.